MEMORANDUM **
Jose Bustos Morales petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider and reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reopen for an abuse of discretion, see Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999), and we deny in part and grant in part the petition for review.
The BIA considered the new evidence Bustos Morales submitted regarding his daughter Elena and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law.”).
The BIA abused its discretion in failing to address Bustos Morales’ motion to reconsider and we remand for further consideration. See Singh v. Gonzales, 416 F.3d 1006, 1015 (9th Cir.2005) (remanding *957in light of BIA’s unexplained failure to address petitioner’s claim).
PETITION FOR REVIEW DENIED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.